DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 6/16/2021.
	Claims 1-2, 4-5, 7-11, 13-14, and 16-20 were directly and indirectly amended. Claims 3, 6, 12, and 15 were canceled. No Claims were added.
	Claims 1-2, 4-5, 7-11, 13-14, and 16-20 are pending.

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive.
Applicant argues Rice fail to disclose the newly amended limitation “automatically selecting, by a computing device, a page template from a plurality of predefined page template, wherein automatically selecting the page template comprises extracting a keyword from a received data record associated with the external data and using the keyword to identify a structure of the received data record and selecting the page template”.
Examiner disagrees. Since the argued limitation recites new language which was not presented in the original filed and examined limitation the office present a secondary art which clearly disclose the argued limitation as shown in the rejection below. 

Examiner disagrees. Rice disclose the method of integrating a new content item into a hierarch structure as shown in Fig. 6, Col. 19, lines 32-41, and Fig. 12A, step 1204, Col. 16, lines 35-50, wherein the method of arranging the content is a hierarchy structure corresponds to indicate dependency, and Col.  19, lines 21-31, wherein the method of importing and uploading corresponds to new content item.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4-5, 7-11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice US Patent No. 9,286,274 filed Jan. 27, 2015 and issued March 15, 2016 in view of Pappas et al. (Pappas hereinafter) US Patent No. 9606970 filed Jan. 4, 2013 and issued March 28, 2017.

Regarding Claims 1, 11, and 20, Rice disclose a method for importing external data into a content management system, the method comprising: 
importing, by a computing device (Fig. 1, step 100, Col. 8, lines 37-41, wherein the CMS  as defined in Col. 5, lines 40-49 as a webpage which corresponds to external data, which is further described in Col. 8, lines 54-65, Rice), external data into a content management system using a dynamic page connector service (Col. 8, lines 54-65, Rice), the content management system further comprising a search service and an authoring service (Col. 10, lines 2-11, Rice); 
receiving, by the computing device, address data relating to the external data (Fig. 6, Col. 9, lines 61-67, Rice); 
reading, by the computing device, the external data using the address data received (Col. 9, lines 31-39, wherein the method of mapping corresponds to reading, Rice); 
selecting, by the computing device, a page template from a plurality of predefined page templates (Col. 11, lines 6-13, Rice). Rice disclose the method of selecting a page template as shown in Col. 11, lines 6-13. However, Rice doesn’t explicitly disclose automatically selecting, by the computing device a page template from a plurality of predefined page templates, wherein automatically selecting the page template comprises extracting a keyword from a received data record associate with the external data and using the keyword to identify a structure of the received data record is selecting the page template. On the other hand, Pappas disclose automatically selecting, by the computing device a page template from a plurality of predefined 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rice, with the teachings of Pappas, to select the template page based on extracting keyword. Modification would have been obvious to one of ordinary skill in the art because in the event of any change or update take place the user will be notified such as when a price is changed the user will be alert and history server of the update as shown in Col. 7, lines 51-67, Col. 8, lines 1-2.
creating, by the computing device, at least one new content item in the content management system comprising at least a data element of the read external data based on the selected page template (Col. 11, lines 10-13, Rice); and 
integrating, by the computing device, the at least one new content item into a hierarchy structure the at least one new content item and other content items (Col. 11, lines 55-59, wherein the method of adding corresponds to integrating, Rice), wherein the other content items comprises already existing content items in the content management system, and wherein the hierarchy structure indicates a dependency between the at least one new content item and the 
Also claim 20 recites;
A computer program product for importing external data into a content management system, the computer program product comprising: a computer-readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to cause the computer to perform a method (Col. 1, lines 51-60, Rice).
Regarding Claim 2, Rice in view of Pappas disclose a method wherein said receiving, said reading, said creating, and said integrating are performed by the dynamic page connector service (col. 10, lines 2-9. Rice).
Regarding Claims 4, and 13, Rice in view of Pappas disclose a method wherein an external data source for the external data comprise at least one of  a shopping system, another content management system, a collection of content files in a file system, a collection of content files in a database, an electronic library system, a data corpus of an artificial intelligence system, a micro-service, a cloud service, an enterprise application server, an enterprise application, a marketing system, a supply management system, a logistics system, or a tax system (Fig. 15, Col. 16, lines 51-61, Rice).
Regarding Claims 5, and 14, Rice in view of Pappas disclose a method wherein the search service is linked to a search index comprising internal and external content items and addresses of the internal and the external content items (Col. 20, lines 2-12, Rice).

copying, by the computing device, information from the at least one new content item into the template page (Col. 7, lines 4-9, wherein the user copy and paste corresponds to copying, and Col. 8, lines 37-45, Rice); 
overwriting, by the computing device, a data field in the page template using data read from the external data, the data field comprising at least one ofP201804614US01page 28 of 34 a page title, a description, a search engine optimization universal resource locator data, a page content, keywords, tags, markup fragment, code fragment, a free content field, or an address of a further external service (Col. 8, lines 45-53 wherein update corresponds to overwriting, Rice); 
setting, by the computing device, parent page association data of the at least one new content item using the external data (Col. 8, lines 54-66, Rice); and 
adding, by the computing device, data required for reading a full data record from the external service (Col. 11, lines 55-59, Rice).
Regarding Claims 8, and 17, Rice in view of Pappas disclose a method further comprising: 
comparing, by the computing device, the at least one new content item with the external data after a predefined time period enabling a resynchronization between the external data, the at least one new content item, and the other content items managed within the content management system (Col. 18, lines 19-23, Rice).
Regarding Claims 9, and 18, Rice in view of Pappas disclose a method further comprising: 

Regarding Claims 10, and 19, Rice in view of Pappas disclose a method further comprising: 
receiving, by the computing device, a new content trigger message by the content management system indicating new data (Col. 8, lines 55-66, Rice); and  
P201804614US01page 29 of 34reading, by the computing device, corresponding external data relating to the new content trigger message (Col. 17, lines 62-67, wherein the method of importing the content corresponds to external data as further described in Fig. 15, Rice).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sull et al 7548565 related to method and apparatus for fast metadata generation.
Boland et al. 10529446 related to continuous health care plan coordination between patient and patient care team.
.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 25, 2021